DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2021 has been entered.

Allowable Subject Matter
Claims 1-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-21 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference (including the prior art provided in the Information Disclosure Statement (IDS) submitted on 12/2/2021) disclose or suggest the combination of limitations specified in the independent claims, more specifically, a computing device equipped with a processor and configured to execute a monitoring module that when executed: captures current social media data from at least one source relating to an incident occurring at one or more of a group of locations associated with one or more facilities controlled by an entity; processes the current social media data using a trained machine learning model, wherein the trained machine learning model is trained with historical social media data associated with past incidents, the processing: identifies a specified type of incident associated with the social media data, determines a severity rating for the incident; determines a location of the incident associated with one or more of the one or more group of locations, and clusters the incident with one or more previous identified incidents as a single incident; causes a notification of the single incident to be sent to an emergency response center; clusters a subsequent incident with the single incident when the subsequent incident occurs at the location, has the specified type of incident and occurs within a predetermined period of time of the single incident, such that an additional notification is not sent to the emergency response center; and a graphical user interface that: displays a location of the single incident on a map; and includes selectable elements for displaying details of the single incident, as disclosed in independent claim 1.
For at least similar reasons, independent claims 8 and 15 are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





6/16/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154